Title: To Benjamin Franklin from ——— Branco, 7 October 1780
From: Branco, ——
To: Franklin, Benjamin


Monsieur
à Brou ce 7 Octobre 1780
Je n’ai reçu que hier le Decret de la Reyne de Portugal: Je serai charmé qu’il vous plaise: J’y ajoutai une traduction litteraire, que faira bien comprendre l’esprit, malgré le defaut de phrase.
J’aurai l’honneur de vous faire ma Cour lorsque je recevrai les pieces justificatives concernant la prise faite par le Corsaire de l’Amerique: Le Capitaine du Brigantin améne à Bosthon vient d’arriver à Paris.
Je suis avec la plus parfaite et respectueuse consideration, Monsieur, Votre très humble et très obeissant Serviteur
Branco
 
Notation: Braner, a Bruce ce 7 October 1780
